DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Appeal Brief
In view of the Appeal Brief filed Jun. 18, 2021, the finality of the last Office action, dated Dec. 8, 2020, is withdrawn, and the Rejections for Claims 1-12 and 14-17 set forth in the Advisory Action, dated Mar. 29, 2021, are withdrawn below.

Status of Claims
Claims 1-12 and 14-17 are pending in the application.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
Claims 1-10, 12, and 14-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by
Bassett et al. (US-20050067342-A1, May 31, 2005).  These rejections are withdrawn.
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Popoff et al. (US-6053334-A, Apr. 25, 2000).  These rejections are withdrawn.
Claims 12 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mittermaier (US-5215655-A, Jun. 1, 1993).  These rejections are withdrawn.

Claim Rejections - 35 USC § 103
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassett et al.  This rejection is withdrawn.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mittermaier as applied to Claim 12, in further view of Kitamura et al. (US-5714030-A, Feb. 3, 1998).  This rejection is withdrawn.

Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance.  See the Appeal Brief filed Jun. 18, 2021, in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
There were double patenting rejections between the instant application's parent (U.S. Application No. 12/959,716) and the following patents, which were subsequently withdrawn.
A).	U.S. Patent Nos. 6,884,349, RE42059, 7,749,383, 7,857,974, 7,867,387, 7,935,255, and 9,011,683.
There were double patenting rejections between the instant application's parent and the following patent, which were subsequently withdrawn.
B).	U.S. Patent No. 8,852,443.
Although the claims recite similar structures, there were no double patenting rejections between the instant application's parent and the following application because the following patent recites a spring, which the instant application's parent does not disclose.
C).	U.S. Patent No. 7,955,500.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

B).	Shieh (US-20060201557-A1, Sep. 14, 2006) – Shieh discloses a check valve, where the check valve is in the form of a ball and a protrusion (valve cage). (See Shieh Title; Abstract; and Figures 2a-c which show how a check valve with a ball (valve ball 11) and a protrusion (valve cage 12) functions)
C).	Prior art follows from the art rejections in the final Office Action dated Aug. 20, 2019, in the instant application's parent (U.S. Application No. 12/959,716).  In response, Applicant filed an Appeal Brief on Mar. 12, 2020 – and the parent’s Claim 23 and its dependent claims were allowed, as recorded in the Notice of Allowance dated May 12, 2020.
1).	Popoff et al. (US-6053334-A, Apr. 25, 2000).
2).	Gutkowski (US-2955712-A, Oct. 11, 1960).
3).	Mittermaier (US-5215655-A, Jun. 1, 1993).
4).	Kitamura et al. (US-5714030-A, Feb. 3, 1998).
D).	Other prior art.
1).	Jiang (US-6884349-B1, Apr. 26, 2005).
2).	Connor (US-4364825-A, Dec. 21, 1982).
3).	Hoeppner (US-5906737-A, May 25, 1999).
E).	In the After-Final dated 3/19/2021, Applicant cancelled Claim 13 – and hence, the combination statement for Claim 13 rejected over Bassett et al., in view of Popoff et al. These items follow.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassett et al. as applied to Claim 12 above, in further view of Popoff et al. (US-6053334- A, Apr. 25, 2000).
Regarding Claim 13 – Bassett et al. discloses the filter cartridge of Claim 12, but does not teach wherein the geometric projection comprises a pin.
Like Bassett et al., Popoff et al. discloses a filter cartridge with a geometric projection used to actuate a valve in the form of a ball and ball opening. (See Popoff et al. Figures 1, 10-11, and 4:31-34 and 4:53-56; and 9:26-10:17) (See Rejection for Claim 12 for what Bassett et al. discloses, i.e. Advisory Action dated 3/29/2021, Paragraph 43)  Popoff et al. further teaches:
wherein the geometric projection (actuating projection 222) comprises a pin (See Popoff et al. Figures 10-11).
Popoff et al. further teaches that there are several advantages when the geometric projection comprises a pin. (See Popoff et al. 9:51-10:17)
One of ordinary skill in the art at the time the invention was made, would have been motivated to construct the Bassett et al. geometric projection:
wherein the geometric projection comprises a pin,
as taught by Popoff et al. in Figures 10-11, with the disclosed pin (actuating projection 222) as part of valve element 196, since:
1).	Like Bassett et al., Popoff et al. discloses a filter cartridge with a geometric projection used to actuate a valve in the form of a ball and ball opening (see Popoff et al. Figures 1, 10-11, and 4:31-34 and 4:53-56; and 9:26-10:17) (see Rejection for Claim 12 for what Bassett et al. discloses); and
2).	Popoff et al. states there are several advantages to such a geometric projection / valve arrangement, among them that “. . . spillage is minimized” when the filter cartridge “is removed”; and the length of the pin, i.e. actuating projection 222, can be used to aid in the “assur[ance] that only the correct filter element is installed in the head.”  Both of these advantages are of interest to Bassett et al. (See Bassett et al. [0002])


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        8/4/2020

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779